Citation Nr: 0108267	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  96-40 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a mid-low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to 
February 1984.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision issued in May 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which, in pertinent part, 
increased the veteran's disability rating for his service-
connected back disorder from 10 to 20 percent.  This case was 
later transferred to the RO in Phoenix, Arizona.

The veteran testified at a May 1996 RO hearing and a January 
2001 Travel Board hearing before the undersigned Board 
Member.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The medical examination and 
request for records are in part to comply with this 
provision. 

Service connection for residuals of a mid-low back injury was 
granted by a September 1984 RO decision, which assigned a 10 
percent disability rating, effective from February 11, 1984.  
That decision was based upon service medical records 
indicating that the veteran had fallen down a stairway and 
hurt his back in boot camp.  During the remainder of his 
active duty, the veteran had continuing treatment for 
complaints of mechanical back pain and was not able to engage 
in the lifting required in his military occupation specialty 
of warehouseman.  X-rays of the lumbar spine were negative.  
The pain persisted and, as a result of Medical Board action, 
the veteran was discharged with severance pay for 
posttraumatic mechanical back pain and patellofemoral 
compression syndrome.

A June 1984 VA examination report found that the veteran had 
normal lumbosacral curve and stood with apparent ease.  The 
lumbar muscles were relaxed and the fascial planes were 
palpably smooth.  Range of motion was to 90 degrees in 
forward flexion and over 30 degrees in lateral flexion and 
hyperextension.  The veteran complained of discomfort on 
extreme flexion and hyperextension.  On deep pressure, there 
was some suggestive response of muscle guarding tension over 
the lumbar region.  Straight leg raising was resistant on 
both sides to about 70 degrees with back pain complaint.  X-
rays showed no abnormalities.  The diagnosis included, at the 
lower back level, the site of his past injury, barely 
perceptible findings of some soft tissue musculofascial 
involvement, not well defined, largely of subjective 
manifestation.  There was no regional contour deformity or 
actual loss of trunk mobility.  Over the dorsal spine 
segment, there was complaint of some tenderness without 
musculofascial evidence of traumatic change.   

At a June 1994 VA examination, the veteran complained of 
lower back pain, muscle spasms, and inability to sleep and 
shocks down the legs.  On examination, the lumbosacral spine 
showed a positive decrease in lordosis and was positive for 
paraspinal muscle spasms.  Range of motion revealed pain and 
tenderness with flexion to 80 degrees, extension to 70 
degrees, lateral bending to 30 degrees, and rotation 
bilaterally to 20 degrees

At a December 1994 VA examination, the veteran complained of 
constant aching pain in the lower back with sharp pains 
radiating down both legs, left more than the right.  He 
stated that he could not keep a job because he could not 
carry anything, or stand or sit for prolonged periods of time 
secondary to the pain.  On examination, there were no back 
muscle spasms noted.  There was spinous tenderness over the 
lower lumbar vertebrae.  Flexion was to 60 degrees, very 
restricted by pain; extension was to 30 degrees; lateral 
bending was to 20 degrees; and rotation was to 20 degrees.   
All were restricted by pain.  Straight leg raising was 
positive at 40 degrees bilaterally, and the veteran 
complained of pain radiating down both legs.  Lumbosacral 
spine X-rays were negative for any fracture or dislocation 
with a normal sacroiliac joint.  The diagnosis was herniated 
disc documented by magnetic resonance imaging (MRI) in July 
1989.

A February and March 1995 private treatment reports reveal 
that the veteran had slipped and twisted his lower back while 
working as a cook.  On examination, there was 2+ tenderness 
on both posterior lumbar areas with no tenderness on the 
lumbar mid spine.  Pain was noted on forward flexion.  No 
motor deficit was elicited.  Neurovascular findings were 
normal.  The diagnosis was bilateral lumbar strain.  A March 
1995 MRI revealed disc degeneration with a small bulge of the 
annulus at L5-S1.

A March 1995 VA outpatient treatment report showed muscle 
spasm of the lumbar region and tenderness at L5-S1 with 
straight leg raising positive at 60 degrees, bilaterally.  
The diagnosis was chronic low back pain.  An electromyography 
examination was performed with a monopolar needle of the mid-
lower lumbar paraspinal muscles but interference patterns 
were incomplete due to the veteran's poor effort and 
discomfort.   The conclusion was no electrophysiology or 
electromyographic evidence suggestive of left lumbosacral 
radiculopathy at that time.  A private lumbar spine MRI 
showed degeneration with bulging of the annulus at L5-S1.

In a May 1995 rating decision, the subject of this appeal, 
the RO assigned a 20 percent rating effective from June 1994.

The veteran was hospitalized for substance abuse from May to 
June 1995 and VA hospital records indicate treatment and 
medication for low back pain.  A May 1995 lumbar spine X-ray 
revealed spina bifida occulta at S1, but was otherwise 
negative. 

A January 1996 VA treatment record shows complaints of 
unrelenting chronic back pain to the point of feeling "like 
blowing my brains out."  The veteran could not sleep and 
walking was painful with pain radiating down both legs and 
numbness in legs.   He indicated that the medications and 
back braces were not helpful.  A lumbar spine X-ray was 
within normal limits.  The diagnosis with herniated disc due 
to history.
  
At his May 1996 RO hearing, the veteran testified that his 
back had worsened; that he had numbness in his left leg, 
muscle spasms and pain radiating from his low back down both 
legs daily; and that he received monthly treatment for his 
back at the VA Medical Center (VAMC), indicating that VA had 
given him a transcutaneous electrical nerve stimulation 
(TENS) unit and a back brace and had prescribed three 
different medications for his back.  He stated that he had 
problems sitting, standing, walking, bending, lifting, 
twisting and sleeping.  The veteran testified that he had 
last worked as a part-time cook in February 1995, when he 
reinjured his back; that he had filed for Social Security 
Administration (SSA) benefits and been denied; and that he 
had exhausted his state benefits.

At an October 1996 VA examination, the veteran reported that 
he had had a numerous jobs, where he was out because of back 
problems, but that he never had any significant work-related 
injuries.  On examination, with straight leg raising in the 
supine position at 45 degrees, he developed significant pain 
in his back and refused to go further.  There was a 
questionable Lasegue's sign, on the left side.  Flexion was 
to 70 degrees; extension was to 10 degrees; and lateral tilt 
bilaterally was to 20 degrees.  He had no Babinski and no 
clonus.  Muscle strength in the lower extremities was 5/5 and 
sensation was grossly intact in the lower extremities.  No 
paraspinal muscle spasm, direct spinosus tenderness or pain 
in the S1 joint or the gluteal notches was noted on 
palpation.  The veteran stated that he had pain occasionally 
in both buttocks.  The diagnosis was chronic low back pain 
with inconsistent findings of sciatica.

At an April 1997 VA examination, the veteran reported that 
the discomfort he had in his low back had worsened over time 
and that the getting up and down was difficult occasionally.  
On examination, muscle strength was 5/5 in the lower 
extremities.  On straight leg raising in a supine position, 
the veteran could go to 70 degrees and then got hamstring 
tightness without any radicular distribution of pain into his 
legs.  He also got some lumbar discomfort at this point, 
which was released by flexing his knees.  The veteran seemed 
to perform range of motion testing in a pretty fluid fashion.  
He had 80 degrees of flexion, about 10 degrees of extension, 
with discomfort, 25 degrees of tilt bilaterally and 25 
degrees of lateral rotation.  There was no paraspinal muscle 
spasm, no spinous tenderness, and no sacroiliac joint 
discomfort nor ischial notch tenderness on palpation.  The 
veteran did have numerous fibrotic nodules palpable below the 
posterior iliac crest, which he stated were occasionally 
painful and actually enlarged when painful.  A lumbosacral 
MRI revealed normal alignment and desiccation of the L5-S1 
disc space.  There was bilateral facet degenerative change at 
L3-L4 and a diffusely bulging disc at L4-L5 with bilateral 
facet degenerative changes.   At L5-S1, there was a right 
paracentral disc herniation with bilateral neural foraminal 
narrowing.  The diagnosis included chronic lumbar discomfort 
with a MRI showing in L5-S1 a small right paracentral 
herniation, present since 1991.  The examiner added that 
during the course of the examination, no reflex changes, loss 
of motor function or sensory loss could be appreciated. 

At a March 1999 VA examination, the veteran's back was tender 
on examination.  Flexion was to 80 degrees, extension was to 
10 degrees, and lateral flexion was to 45 degrees 
bilaterally.  The veteran had pain throughout range of 
motion.  X-rays showed mild L5-S1 disc space narrowing.  The 
diagnosis included L5-S1 disc space narrowing.  

At a January 2001 Travel Board hearing, the veteran reported 
that the cold aggravated his back disorder and that he took 
morphine for pain.  He stated that his back pain radiated to 
both legs, that he had trouble walking and that he was 
unemployable as a result of his back disorder and he recently 
began receiving SSA benefits.  The veteran reported that he 
had injured his back after service lifting at work.  He 
described his pain as 9 on a scale of 1 to 10 with numbness 
in the left leg mostly and limited range of movement.  The 
veteran confirmed that his treatment included a back brace, 
TENS unit, medications for pain, and physical therapy, but he 
indicated that the treatment was unsuccessful and that VA was 
going to schedule him for surgery to help alleviate the pain.  

The Board observes that there are several reasons why the 
veteran's claim for an increased rating must be remanded for 
further development.  First, it is not clear whether the 
veteran's disc disease of the lumbar spine is part of his 
service-connected residuals of a low back injury.  The 
service and post-service medical evidence showed no disc 
disease at the time of the RO's 1984 decision granting 
service connection for residuals of a back injury, and a 
review of that decision is negative for any reference to disc 
disease.  Subsequent RO decision also failed to specify disc 
disease, but the RO did include references to 38 C.F.R. 
§ 4.71a, Code 5293 (intervertebral disc syndrome) in its 
Supplemental Statements of the Case issued during this 
appeal.  This matter must be clarified before the Board can 
proceed with its appellate review.  38 C.F.R. § 19.9 (2000).  
If service connection is not in effect for disc disease, the 
Board finds that the issue is raised by the record and is 
intertwined with the increased rating claim in appellate 
status.  See EF v. Derwinski, 1 Vet. App. 324 (1991); Harris 
v. Derwinski, 1 Vet. App. 180 (1991); Myers v. Derwinski, 1 
Vet. App. 127 (1991).  

The Board further notes that the most recent VA examination 
of the veteran's back was in March 1999.  It did not and the 
more recent rating decisions do not appear to consider 
whether the veteran experiences any additional functional 
loss due to pain or fatigability as contemplated by 38 C.F.R. 
§§ 4.40, 4.45 (2000).  See DeLuca v. Brown, 8 Vet. App. 202, 
204-05 (1995).  In this regard, the Board notes that at both 
hearings, the veteran stated that the pain in his leg over 
the years had increased drastically and sometimes caused him 
to miss work and lately that he had to quit work because of 
his back disorder.  In particular, at his recent Travel Board 
hearing, the veteran testified that his back condition had 
worsened since the most recent VA examination, pointing to 
increasing pain, an increase in his prescribed pain 
medication, numbness in his left leg and the decision to 
schedule him for back surgery.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995). Under these circumstances, 
the Board is of the opinion that another VA examination with 
consideration of the DeLuca criteria would be useful to fully 
assess the severity of the veteran's back disability.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  
If the RO finds that service connection is not warranted for 
disc disease of the lumbar spine, the requested VA 
examinations should distinguish, to the extent that is 
possible, symptoms and functional impairment due to the 
veteran's service-connected low back disability from any 
impairment attributable to disc disease of the lumbar spine.

The Board also finds that the veteran testified at the 
January 2001 Travel Board hearing that he received treatment 
monthly, and was being scheduled for surgery, at a local VA 
hospital.  Moreover, the record indicates that the veteran 
also has been receiving non-VA treatment for his disorder.  
With the exception of VA examination reports, no VA treatment 
records since April 1996 and no private treatment records 
since March 1995 are associated with the claims file.  All 
relevant treatment records, VA and non-VA should be secured.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Finally, the Board's review of the record also indicates that 
the veteran testified at the January 2001 Travel Board 
hearing that he was awarded SSA disability.  The claims file 
does not reflect an attempt by the RO to secure a copy of the 
SSA's decision granting benefits.  On remand, the RO should 
request the SSA's decision granting benefits, including all 
available supporting medical evidence.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO must review the record and 
clarify whether the veteran's service-
connected residuals of a mid-low back 
injury include disc disease of the lumbar 
spine. 

2.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his back disorder since 
March 1995.  The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).
3.  The RO should also obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.

4.  Thereafter, the RO should schedule 
the veteran for comprehensive VA 
orthopedic and neurological examinations 
to assess the severity of his service-
connected residuals of a mid-low back 
injury.  The claims file and this order 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examinations. All 
tests and studies deemed necessary should 
be accomplished, and all findings should 
be reported.   If the RO determines that 
the veteran's service-connected residuals 
of a back injury do not include disc 
disease, the examiner must, to the extent 
possible, distinguish between all 
symptoms and functional impairment due to 
the service-connected residuals of the 
mid-low back injury from any impairment 
attributable to nonservice-connected back 
disability, to include the disc disease 
and any post-service injuries.  The 
examiner must also opine whether the 
veteran's disc disease was caused or 
aggravated by his residuals of an 
inservice back injury. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report relating to the veteran's low back 
disability should address whether any 
pain (including painful motion or pain 
with use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  The examiner should state whether 
any back pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that is possible, any functional 
loss that is present due to the residuals 
of a mid-low back injury should be 
expressed as degrees of limitation of 
motion or ankylosis of the lumbar spine.  
The examiner should clearly outline the 
rationale for any opinion expressed.

5.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the RO determines 
that the veteran's service-connected 
residuals of a back injury do not include 
disc disease (see #1 above), the RO must 
then adjudicate the claim for service 
connection for disc disease of the lumbar 
spine, on direct incurrence and secondary 
(38 C.F.R. § 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995)) bases, as 
it is raised by the record and 
intertwined with the increased rating 
claim in appellate status.  If that claim 
is denied, the RO must issue an 
appropriate Statement of the Case and 
provide the veteran with an opportunity 
to perfect his appeal.  If the increased 
rating claim remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.



The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

